DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 9/6/21.
	Applicant’s amendment to claims 1 is acknowledged.
	Claims 3, 6 and 9-14 are cancelled.
	Claims 1, 2, 4, 5, 7 and 8 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuhashi, US Publication No. 2007/0231957 A1 (from the IDS).

Mitsuhashi anticipates:
1.  A semiconductor structure, comprising (see fig. 2 annotated, also see fig. 3): 
	a dielectric layer (12); 
	a conductive pad (50) embedded in the dielectric layer; 
	a bump disposed (22) on the conductive pad, wherein the bump has a first top width and a bottom width, and the first top width is greater than the bottom width,
	an under bump metal layer (51) disposed between the bump and the conductive pad, wherein the under bump metal layer is a continuous layer; and 
	a pair of spacers (15) disposed adjacent to the bump, wherein the spacer has a first sidewall facing away the bump (e.g. left sidewall), the under bump metal layer has a second sidewall (e.g. left sidewall), the first sidewall extends from a top edge of the second sidewall to a top surface of the bump, and the first sidewall and the second sidewall are substantially coplanar.  See Mistuhashi at para. [0001] – [0061], figs. 1-4. 

    PNG
    media_image1.png
    465
    797
    media_image1.png
    Greyscale


2.  The semiconductor structure of claim 1, wherein the bump (22) has an inverted trapezoid cross-section, fig. 2.

7.  The semiconductor structure of claim 1, wherein the conductive pad (50) has a second top width, and the first top width of the bump (22) is greater than the second top width of the conductive pad, fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




	Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi,

Mitsuhashi teaches:
Limitations from claims 1 and 4:
A semiconductor structure, comprising (see fig. 4C): 
	a dielectric layer (12); 
	a conductive pad (e.g. In fig. 4C, it is obvious to one of ordinary skill in the art to form a conductive pad 50 in layer 12 because it is taught in figs. 2-3.) embedded in the dielectric layer; 
	a bump disposed (22) on the conductive pad, wherein the bump has a first top width and a bottom width, and the first top width is greater than the bottom width,
	an under bump metal layer (14) disposed between the bump and the conductive pad, wherein the under bump metal layer is a continuous layer; and 
	a pair of spacers (15) disposed adjacent to the bump, wherein the spacer has a first sidewall facing away the bump (e.g. outer sidewalls), the under bump metal layer has a second sidewall (e.g. outer sidewalls), the first sidewall extends from a top edge of the second sidewall to a top surface of the bump, and the first sidewall and the second sidewall are substantially coplanar, 
	wherein the under bump metal layer (14) has a top surface, the bump has a third sidewall (22), and the top surface and the third sidewall form a sharp angle (e.g. acute angle facing 15).  See Mitsuhashi at para. [0001] – [0061], figs. 1-4. 

	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi,


Limitations from claims 1 and 5:
A semiconductor structure, comprising (see fig. 4C): 
	a dielectric layer (12); 
	a conductive pad (e.g. In fig. 4C, it is obvious to one of ordinary skill in the art to form a conductive pad 50 in layer 12 because it is taught in figs. 2-3.) embedded in the dielectric layer; 
	a bump disposed (22) on the conductive pad, wherein the bump has a first top width and a bottom width, and the first top width is greater than the bottom width,
	an under bump metal layer (14) disposed between the bump and the conductive pad, wherein the under bump metal layer is a continuous layer; and 
	a pair of spacers (15) disposed adjacent to the bump, wherein the spacer has a first sidewall facing away the bump (e.g. outer sidewalls), the under bump metal layer has a second sidewall (e.g. outer sidewalls), the first sidewall extends from a top edge of the second sidewall to a top surface of the bump, and the first sidewall and the second sidewall are substantially coplanar, 
	wherein one of the spacers (22) has a triangle cross-section (e.g. substantially triangular cross-section).   See Mitsuhashi at para. [0001] – [0061], figs. 1-4. 

A change in shape (e.g. triangle) is considered within the skill level of one of ordinary skill in the art.  See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  


	 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhashi, as applied to claim 1 above.


	Mitsuhashi teaches all the limitations of claim 1 above, and it would have been obvious to one of ordinary skill in the art to form (see fig. 2-3) “wherein the conductive pad (50) has a second top width, and the second top width of the conductive pad is greater than the bottom width of the bump (22)” because such a modification involves a mere change in size of the conductive pad.  
	A change is size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
28 March 2022